DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the ingredient”. It is not clear which ingredient this is.
Claim 10 recites “an amount of the butter caramel by volume combined with the pepper sauce is approximately equal to an amount of the pepper sauce by volume combined with the butter caramel”. It is not clear what this means. It is comparing the same two materials to each other.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, 10-13, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sriracha-Caramel Sauce NPL.
Sriracha-Caramel Sauce NPL teaches method for making a sauce product by providing pepper sauce in the form of sriracha hot sauce (Ingredients), providing a sugar element in the form of sugar (Ingredients) also known as white granulated sugar, heating the sugar in a skillet to liquefy and caramelize it (Directions, Step 2), combining butter with the caramelized sugar to form butter caramel (Ingredients; Directions, Step2), combining the butter caramel with the sriracha sauce (Directions, Step 3), initially melting the butter (Directions, Step 1), combining the ingredients before they can cool and harden (Directions, Step 2-3), providing kosher salt (Ingredients), and stirring the ingredients to provide an evenly blended product (Directions, Step 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sriracha-Caramel Sauce NPL as applied above, and further in view of Baker Bettie NPL.
Sriracha-Caramel Sauce NPL teaches the above mentioned components and concepts. Sriracha-Caramel Sauce NPL does not explicitly recite the sugar reaching 170C (claim 3), water (claim 4), and a syrup (claim 14). Baker Bettie NPL teaches that sugar caramelizes at a temperature of 170C (page 10), and combining the sugar with water to from a syrup before caramelizing (page 5, The Stages of Syrup; page 17, Wet Method). It would have been obvious to one of ordinary skill in the art to incorporate the claimed temperature, water, and syrup into the method of Sriracha-Caramel Sauce NPL, in view of Baker Betty NPL, since both are directed to methods of making sauces, since Sriracha-Caramel Sauce NPL already included a caramelizing step but simply did not mention a temperature, since sugar commonly caramelized at a temperature of 170C as shown by Baker Betty NPL, since sugar was commonly caramelized in combination with water to from a syrup as shown by Baker Betty NPL, and since the substitution of one known concept (ir wet method) for another (ie dry method) would have yielded predictable results to one of ordinary skill in the art.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sriracha-Caramel Sauce NPL, in view of Baker Betty NPL, as applied above, and further in view of Science of Cooking NPL.
Sriracha-Caramel Sauce NPL and Baker Betty NPL teach the above mentioned components and concepts. Sriracha-Caramel Sauce NPL does not explicitly recite a concentrated sugar level of 100% (claim 5). Science of Cooking NPL teaches caramelizing sugar reaches a sugar concentration of 100% (page 3). It would have been obvious to one of ordinary skill in the art that the sugar of Sriracha-Caramel Sauce NPL reached 100% concentration, in view of Science of Cooking NPL, since Sriracha-Caramel Sauce NPL already included a step of caramelizing the sugar (Step 2), and since it was commonly accepted that caramelized sugar possessed 100% concentration as shown by Science of Cooking NPL.
Claims 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sriracha-Caramel Sauce NPL as applied above, and further in view of Chef John NPL.
Sriracha-Caramel Sauce NPL teaches the above mentioned components and concepts. Sriracha-Caramel Sauce NPL does not explicitly recite the pepper sauce including chili pepper and vinegar (claim 9, 15). Chef John NPL teaches a homemade sriracha sauce recipe including distilled white vinegar and red jalapeno peppers (Ingredients). It would have been obvious to one of ordinary skill in the art to incorporate the claimed peppers and vinegar into the invention of Sriracha-Caramel Sauce NPL, in view of Chef John NPL, since both are directed to methods of making sauce, since Sriracha-Caramel Sauce NPL already included sriracha sauce but simply did not mention its ingredients, since sriracha sauce was commonly made from distilled white vinegar and red jalapeno peppers as shown by Chef John NPL, and since many people desire the taste of jalapeno peppers and vinegar sauces.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sriracha-Caramel Sauce NPL as applied above, and further in view of Mel’s Red Hot Baked Wings NPL.
Sriracha-Caramel Sauce NPL teaches the above mentioned components and concepts. Sriracha-Caramel Sauce NPL does not explicitly recite the amount of butter caramel being approximately equal the amount of pepper sauce (claim 16), wherein the application defined “approximately” as +/- 10% (page 3, line 20). Mel’s Red Hot Baked Wings NPL teaches a sauce recipe comprising ½ cup hot sauce, 1/3 cup melted butter, and 2 tablespoon brown sugar (Ingredients). It would have been obvious to one of ordinary skill in the art to incorporate the claimed amount of pepper sauce into the invention of Sriracha-Caramel Sauce NPL, in view of Mel’s Red Hot Baked Wings NPL, since both are directed to methods of making sauce, since Sriracha-Caramel Sauce NPL already included sriracha sauce, since sauce was commonly made by using  ½ cup hot sauce, 1/3 cup melted butter, and 2 tablespoon brown sugar as shown by Mel’s Red Hot Baked Wings NPL, since many people desired sauces that were extra spicy, and since providing a spicier taste to the sauce of Sriracha-Caramel Sauce NPL would have appealed to many consumers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792